Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 8/09/2021 has been received and claims 1-5, 7-10, 21-30, and 32 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/09/2021 has been entered.

Claim Objections
Claims 1-5, 7-10, and 21-23 are objected to because of the following informalities:  
in line 10 of Claim 1, delete “one air duct intake” and insert --two air duct intakes--;
in line 13 of Claim 1, delete “one air duct intake” and insert --two air duct intakes--;
in line 18 of Claim 1, delete “one air duct intake” and insert --two air duct intakes--;
in line 3 of Claim 23, delete “one” and insert --two--;
in line 4 of Claim 23, delete “intake” and insert --intakes--;
in line 5 of Claim 23, delete “one” and insert --two--;
in line 6 of Claim 23, delete “intake” and insert --intakes--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Huang (CN206989575) and Goswami (5933702) or Longstaff (20090098014).
As to Claims 1, 9, and 23, Yoshida (‘254) discloses a refrigerator (1) comprising: 
a cabinet (3-10) coupled to one or more doors (3, 4, 5, 6) forming a storage compartment (7, 8, 9, 10); and 
an air purifying duct system (21A; 21B) positioned in the storage compartment (7, 8, 9, 10), wherein the air purifying duct system (21A; 21B) comprises: 
an air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) in fluid communication with the storage compartment (8; 9) (see Figure 14), wherein the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) (see Figures 3, 9, and 12) includes:
at least one air duct intake (i.e. opening for 19B/20B in 7/10);
at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18);
a fan (14; 14A, 14B) configured to draw air from the storage compartment (7,  8, 9,10) into the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the at least one air duct intake (i.e. opening for 19B/20B in 7/10) and exhaust the air into the storage 
a photocatalyst (23) disposed in at least a portion (21; 21A; 21B) of the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) between the at least one air duct intake (i.e. opening for 19B/20B in 7/10) and the at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see entire document, particularly Figures 3, 9, and 12, p. 4 [0045] – 8th – 10th lines from the bottom and [0046] – line 5,  p. 12 [0125] – lines 2-3); 
wherein the photocatalyst (23) is adapted/capable to reduce airborne bacterial in the storage compartment (7-10) by at least 60% within one minute; 
one or more LEDs (24) positioned to project light onto the photocatalyst (23) (see entire document, particularly Figure 5, p. 4 [0045] – 7th - 8th lines from the bottom and [0047] – lines 1-3,  p. 12 [0125] – lines 4-5); and 
an air circulation path (i.e. path indicated by arrows - see Figure 14) configured to direct pathogens within the storage compartment into the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) using the fan (14A; 14B);
wherein air that enters the at least one air duct intake (i.e. opening for 19B/20B in 7/10) passes through the portion (21; 21A; 21B) of the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) containing the photocatalyst (23) prior to exiting the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, and 12);
wherein the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) (see Figures 3, 9, and 12) includes at least one filter (22; 22A; 22B) disposed in the air circulation path between the at least 
wherein the fan (14; 14A; 14B) is configured to draw air from the storage compartment (7, 8, 9, 10) into the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the at least one air intake (i.e. opening for 19B/20B in 7/10) and through the at least one filter (22; 22A; 22B) before exhausting the air through the at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, and 12-14).
	Yoshida (‘254) does not appear to specifically teach that at least two air duct intakes are positioned on opposing sidewalls of the storage compartment that are fluidly coupled via the air duct, or that the photocatalyst is disposed on at least a portion of an interior surface of the air duct.
As to the limitation that at least two air duct intakes are positioned on opposing sidewalls of the storage compartment that are fluidly coupled via the air duct, it was known in the art before the effective filing date of the claimed invention to provide at least two air duct intakes on opposing sidewalls of a storage compartment that are fluidly coupled via an air duct in a refrigerator. Huang (‘575) discloses a refrigerator (1) comprising: 
a cabinet coupled to one or more doors forming a storage compartment (see entire document, particularly Figures 1-2); 
an air duct (4) in fluid communication with the storage compartment (see entire document, particularly Figures 2-3), wherein the air duct (4) includes at least two air duct intakes (2) on opposing sidewalls of the storage compartment and at least one air duct exhaust (3), wherein the at least two air duct intakes (2) are fluidly coupled via the air duct (4) (see entire document, particularly Figures 1-3, particularly Figures 2-3);

one or more UV light (see entire document, particularly Abstract – line 7);
in order to removes odor to deodorize air within the refrigerator (see entire document, particularly English translation - Abstract – last 5 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide at least two air duct intakes that are positioned on opposing sidewalls of the storage compartment that are fluidly coupled via the air duct in the refrigerator of Yoshida in order to provide deodorization and bactericidal effect for air within the storage compartment of the refrigerator as shown by Huang.

As to the limitation that the photocatalyst is disposed on at least a portion of an interior surface of the air duct, it was known in the art before the effective filing date of the claimed invention to provide a photocatalyst on at least a portion of an interior surface of an air duct. Goswami (‘702) discloses an air purifying duct system (10) comprising:
an air duct (21; 22) in communication with a storage compartment (i.e. enclosed room/environment in communication with 22/10); 
a fan (65) configured to circulate air between the storage compartment and the air duct (21; 22); 
a photocatalyst disposed on at least a portion (29) of an interior surface (31) of the air duct (21; 22) (see entire document, particularly Col. 6 lines 17-62), wherein the photocatalyst is 
one or more UV light sources (24) positioned to project light onto the photocatalyst (at 29, 31) (see Figures 2-6),
in order to destroy microorganisms and organic chemical and any associated odors (see entire document, particularly Col. 3 lines 21-30).
Longstaff (‘014) also discloses an air purifying duct system (20) comprising:
an air duct (20; 27; 29) in communication with a storage compartment (45; 47) (see Figures 16 and 18-19); 
a fan (14) configured to circulate air between the storage compartment (45; 47) and the air duct (20; 27; 29) (see Figures 16 and 18-19); 
a photocatalyst disposed on at least a portion of an interior surface of the air duct (0; 27; 29) (see entire document, particularly Figures 5-6 and 17, p. 2 [0020], p. 4 [0059] – lines 10-11), wherein the photocatalyst is adapted/capable to reduce airborne bacterial in the storage compartment by at least 60% within one minute; and  
one or more LEDs (22; 23; 25) positioned to project light onto the photocatalyst (see entire document, particularly Figures 2, 5-7 and 19, p. 4 [0058] – last line),
in order to destroy microorganisms and organic chemical (see entire document, particularly p. 4 [0059] – lines 5-8).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a photocatalyst on at least a portion of an interior surface of the air duct of Yoshida as modified by Huang as known alternate configuration in order to destroy microorganisms and/or organic chemicals as shown by Goswami or Longstaff.

As to Claim 2, Goswami (‘702) discloses that the one or more LEDs (24) project UV-A, UV-B, or combination thereof onto the photocatalyst (see entire document, particularly Col. 6 lines 26-27).
Longstaff (‘014) discloses that the one or more LEDs (24) project UV-A, UV-B, UV-C, or combination thereof onto the photocatalyst (see entire document, particularly p. 4 [0057]-[0058]).

As to Claim 5, Yoshida (‘254) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly p. 12 [0125] – line 3).
Goswami (‘702) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly Col. 6 line 55). 
Longstaff (‘014) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly p. 4 [0059] – lines 5-6).

As to Claim 7, Yoshida (‘254) discloses that the air duct comprises a plurality of air duct exhausts (at 15DA/1 and 15DB/2) positioned along a back wall of the storage compartment (8-9) (see Figures 13-14).

As to Claim 22, Yoshida (‘254) discloses that the one or more LEDs (24) are positioned to project light onto the at least a portion of an interior surface of the air duct (21) (see Figure 5).


Thus, Claims 1-2, 5, 7, 9, and 22-23 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Huang (‘575), and Goswami (‘702) or Longstaff (‘014).

Claims 3, 8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Huang (CN206989575) and Goswami (5933702) or Longstaff (20090098014) as applied to claim 1 above, and further in view of Park (20090136389).
Yoshida (‘254), Huang (‘575), and Goswami (‘702) or Longstaff (‘014) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Neither Yoshida (‘254) or Huang (‘575) or Goswami (‘702) nor Longstaff (‘014) appears to specifically teach that the photocatalyst is a coating containing a mixture of titanium dioxide and silver nanoparticles, or that a nano-coating disposed on at least a portion of the interior surface of the air duct, or that a plurality of fins are located in the air duct. 
It was known in the art before the effective filing date of the claimed invention to provide silver nanoparticles in a nano-coating on an interior surface of an air duct. Park (‘389) discloses an air purifying system (10) comprising:
a photocatalyst disposed on at least a portion of an interior surface (30) of an air duct (i.e. where system 10 is located – see entire document, particularly p. 2 [0040]), wherein the 2) and silver nanoparticles (Ag) (see entire document, particularly p. 2 [0025]-[0026]); 
a nano-coating disposed on at least a portion of the interior surface (30) of the air duct (see entire document, particularly p. 2 [0030]);
one or more light sources (20) positioned to project light onto the photocatalyst (see Figures 1-4); and
a plurality of fins (30; 38) coupled to the air duct (see entire document, particularly p. 2 [0040]);
in order to remove diverse pathogenic bacteria and organic compounds and to sterilize and disinfect air (see entire document, particularly p. 3 [0044] – last 3 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a nano-coating/silver nanoparticles and a plurality of fins in the air duct of Yoshida as modified by Huang and Goswami or Longstaff as a known configuration in order to remove diverse pathogenic bacteria and organic compounds and to sterilize/disinfect air as shown by Park.
Thus, Claims 3, 8, and 21 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Huang (‘575), Goswami (‘702) or Longstaff (‘014), and Park (‘389).
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Huang (CN206989575) and Goswami (5933702) or Longstaff (20090098014) as applied to claim 1 above, and further in view of Iwasaki (20080286643).

Neither Yoshida (‘254) or Huang (‘575) or Goswami (‘702) nor Longstaff (‘014) appears to specifically teach that the photocatalyst is a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga). 
It was known in the art before the effective filing date of the claimed invention to provide a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) as photocatalyst. Iwasaki (‘643) discloses an air purifying system (1) (see Figure 1) comprising a photocatalyst in the form of a coating (14) containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) (see entire document, particularly p. 4 [0062] – lines 8-11 and 17-19) as known materials for photocatalyst. It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) as photocatalyst in the air purifying duct of Yoshida as modified by Huang and Goswami or Longstaff as known photocatalyst materials in order to purify air as shown by Iwasaki.
Thus, Claim 4 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Huang (‘575), Goswami (‘702) or Longstaff (‘014), and Iwasaki (‘643).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Huang (CN206989575) and Goswami (5933702) or Longstaff (20090098014) as applied to claim 1 above, and further in view of Yamanaka (5919422).

Neither Yoshida (‘254) or Huang (‘575) or Goswami (‘702) nor Longstaff (‘014) appears to specifically teach that the photocatalyst is additionally disposed on one or more blades of the fan. 
It was known in the art before the effective filing date of the claimed invention to provide photocatalyst on one or more blades of a fan. Yamanaka (‘422) discloses an air purifying system (see Figure 8) comprising: 
an air duct (87);
a photocatalyst (85) disposed on at least a portion of an interior surface of the air duct (87) in the form of one or more blades (83) of a fan (see Figure 8, Col. 20 lines 4-5); and
one or more LEDs (89) positioned to project light onto the photocatalyst (see Figures 1-4); and
in order to purify air (see Col. 20 lines 16 and 27-31).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide photocatalyst on one or more blades of the fan of Yoshida as modified by Huang and Goswami or Longstaff as a known position/location for photocatalyst in order to purify air as shown by Yamanaka.
Thus, Claim 10 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Huang (‘575), Goswami (‘702) or Longstaff (‘014), and Yamanaka (‘422).

Claims 24-26, 28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Park (20090136389) and Wang (CN203824216U).
As to Claims 24, 26, and 32, Yoshida (‘254) discloses a refrigerator (1) comprising: 
a cabinet (3-10) coupled to one or more doors (3, 4, 5, 6) forming a storage compartment (7, 8, 9, 10); and 
an air purifying duct system (21A; 21B) positioned in the storage compartment (7, 8, 9, 10), wherein the air purifying duct system (21A; 21B) comprises: 
at least one air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) in fluid communication with the storage compartment (8; 9) (see Figure 14), wherein the at least one air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) (see Figures 3, 9, and 12) includes:
an air duct intake (i.e. opening for 19B/20B in 7/10);
an air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18);
a fan (14; 14A, 14B) configured to draw air from the storage compartment (7,  8, 9,10) into the at least one air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the air duct intake (i.e. opening for 19B/20B in 7/10) and exhaust the air into the storage compartment (7, 8, 9, 10) through the air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, 12 and 14); and
a photocatalyst (23) disposed in at least a portion (21; 21A; 21B) of the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) between the air duct intake (i.e. opening for 19B/20B in 7/10) and the air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see entire document, particularly Figures 3, 9, and 12, p. 4 [0045] – 8th – 10th lines from the bottom and [0046] – line 5,  p. 12 [0125] – lines 2-3); 

one or more LEDs (24) positioned to project light onto the photocatalyst (23) (see entire document, particularly Figure 5, p. 4 [0045] – 7th - 8th lines from the bottom and [0047] – lines 1-3,  p. 12 [0125] – lines 4-5); 
wherein air that enters the at least one air duct intake (i.e. opening for 19B/20B in 7/10) passes through the portion (21; 21A; 21B) of the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) containing the photocatalyst (23) prior to exiting the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, and 12); and
wherein the fan (14; 14A; 14B) is configured to draw air from the storage compartment (7, 8, 9, 10) into and through the at least one air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) containing the photocatalyst (23) (see Figures 3, 9, and 12-14).
	Yoshida (‘254) does not appear to specifically teach that the refrigerator is comprised of a plurality of fins disposed on at least a portion of a duct wall between the air duct intake and the air duct exhaust, or that the photocatalyst disposed on the plurality of fins and on at least a portion of the duct wall.
As to the limitation that a plurality of fins are disposed on a duct wall between the air duct intake and the air duct exhaust, it was known in the art before the effective filing date of the claimed invention to provide a photocatalyst coating on an interior surface in an air duct of an air purifier. Park (‘389) discloses an air purifying system (10) (see entire document, particularly p. 1 [0012]) comprising:

a photocatalyst disposed on at least a portion of the plurality of fins (38) and on the duct wall (30) of the air duct (i.e. where system 10 is located – see entire document, particularly p. 1 [0012], p. 2 [0025], [0030] and [0040]), wherein the photocatalyst is a coating containing a mixture of titanium dioxide nanoparticles (TiO2) and silver nanoparticles (Ag) (see entire document, particularly p. 2 [0025]-[0026]) disposed  on the plurality of fins and on at least a portion of the duct wall (30) (see entire document, particularly p. 2 [0025] and [0030]);
one or more light sources (20) positioned to project light onto the photocatalyst (see Figures 1-4); and
in order to remove diverse pathogenic bacteria and organic compounds and to sterilize and disinfect air (see entire document, particularly p. 3 [0044] – last 3 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a photocatalyst coating disposed on a plurality of fins and on at least a portion of a duct wall in the air duct of Yoshida as a known configuration in order to remove diverse pathogenic bacteria and organic compounds and to sterilize/disinfect air as shown by Park.
In addition, it was known in the art before the effective filing date of the claimed invention to provide a photocatalyst on at least one of an air duct intake and an air duct exhaust and further on at least a portion of an interior surface of an air duct in a refrigerator. Wang (‘216) discloses a refrigerator (see entire document, particularly Figure 1 and Abstract) comprising: 

an air purifying duct system (11) (see Figures 1-2) comprised of: 
at least one air duct (1) that includes an air duct intake (5) and an air duct exhaust (6); 
a fan (4) configured to draw air from the storage compartment () into the at least one air duct (1) through the air duct intake (5) and exhaust air into the storage compartment (12) through the air duct exhaust (6);
a photocatalyst (9) disposed on at least one of the air duct intake (5) and the air duct exhaust (6) and on at least a portion of the duct wall between the air duct intake (5) and the air duct exhaust (6) (see entire document, particularly English translation - 3rd paragraph of Detailed Description of the Embodiments); and 
one or more UV light source (2, 3) positioned to project light onto the photocatalyst (9);
wherein the fan (4) is configured to draw air from the storage compartment (12) through the at least one duct (1) containing the photocatalyst (9) (see entire document, particularly Figure 2, English translation - paragraph 11 lines 2-3 of “Detailed Description of the Embodiments” section), 
in order to deodorize and sterilize the air within the refrigerator storage chamber (see entire document, particularly first paragraph of “The utility model discloses content” section, paragraphs 11-12 of “Detailed Description of the Embodiments” section of English translation).


As to Claim 25, Goswami (‘702) discloses that the one or more LEDs (24) project UV-A, UV-B, or combination thereof onto the photocatalyst (see entire document, particularly Col. 6 lines 26-27).
Wang (‘216) discloses that the one or more UV light sources (2, 3) project UV-A, UV-C, or combination thereof onto the photocatalyst (see entire document, particularly English translation - 10th paragraph of “Detailed Description of the Embodiments” section).

As to Claim 28, Yoshida (‘254) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly p. 12 [0125] – line 3).
Wang (‘216) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly Abstract – lines 7-8). 

Thus, Claims 24-26, 28 and 32 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Park (‘389), and Wang (‘216).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Park (20090136389) and Wang (CN203824216) as applied to claim 24 above, and further in view of Iwasaki (20080286643).
Yoshida (‘254), Park (‘389), and Wang (‘216) are relied upon for disclosure described in the rejection of claim 24 under 35 U.S.C. 103.
Neither Yoshida (‘254) nor Park (‘389) or Wang (‘216) appears to specifically teach that the photocatalyst is a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga). 
It was known in the art before the effective filing date of the claimed invention to provide a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) as photocatalyst. Iwasaki (‘643) discloses an air purifying system (1) (see Figure 1) comprising a photocatalyst in the form of a coating (14) containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) (see entire document, particularly p. 4 [0062] – lines 8-11 and 17-19) as known materials for photocatalyst. It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) as photocatalyst in the air purifying duct of Yoshida as modified by Park and Wang as known photocatalyst materials in order to purify air as shown by Iwasaki.
Thus, Claim 27 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Park (‘389), Wang (‘216), and Iwasaki (‘643).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Park (20090136389) and Wang (CN203824216) as applied to claim 24 above, and further in view of Huang (CN206989575).
Yoshida (‘254), Park (‘389), and Wang (‘216) are relied upon for disclosure described in the rejection of claim 24 under 35 U.S.C. 103.
While Yoshida (‘254) discloses that the air duct (20; 21A; 21B) comprises at least two air duct intakes (i.e. adjacent 22A and 22B) and a plurality of air duct exhausts (at 15DA/1 and 15DB/2) positioned along a back wall of the storage compartment (8-9) (see Figures 13-14), neither Yoshida (‘254) nor Park (‘389) or Wang (‘216) appears to specifically teach that the at least two air duct intake are positioned on opposite sidewalls of the storage compartment. 
It was known in the art before the effective filing date of the claimed invention to provide air duct intakes positioned on opposite sidewalls of a storage compartment in a refrigerator. Huang (‘575) discloses a refrigerator (1) comprising: 
a cabinet coupled to one or more doors forming a storage compartment (see Figures 1-2); 
an air duct (4) in fluid communication with the storage compartment (see Figures 2-3), wherein the air duct (4) includes at least two air duct intakes (2) on opposing sidewalls of the storage compartment and at least one air duct exhaust (3), wherein the at least two air duct intakes (2) are fluidly coupled via the air duct (4) (see Figures 1-3, particularly Figures 2-3);
a fan (see Abstract – line 3) configured to draw air from the storage compartment into the air duct (4) through the at least one air duct intake (2) and exhaust the air into the storage compartment trough the at least one air duct exhaust (3); and
one or more UV light (see Abstract – line 7);

It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide at least two air duct intakes that are positioned on opposing sidewalls of the storage compartment in the refrigerator of Yoshida as modified by Park and Wang as a known alternate configuration in order to provide air flow through the air purifying duct system for deodorization and bactericidal effect on air within the storage compartment to enable purification of air as shown by Huang.
Thus, Claim 29 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Park (‘389), Wang (‘216), and Huang (‘575).
		
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Park (20090136389) and Wang (CN203824216) as applied to claim 24 above, and further in view of Yamanaka (5919422).
Yoshida (‘254), Park (‘389), and Wang (‘216) are relied upon for disclosure described in the rejection of claim 24 under 35 U.S.C. 103.
Neither Yoshida (‘254) nor Park (‘389) or Wang (‘216) appears to specifically teach that the photocatalyst is additionally disposed on one or more blades of the fan. 
It was known in the art before the effective filing date of the claimed invention to provide photocatalyst on one or more blades of a fan. Yamanaka (‘422) discloses an air purifying system (see Figure 8) comprising: 
an air duct (87);

one or more LEDs (89) positioned to project light onto the photocatalyst (see Figures 1-4); and
in order to purify air (see Col. 20 lines 16 and 27-31).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide photocatalyst on one or more blades of the fan of Yoshida as modified by Park and Wang as a known position/location for photocatalyst in order to purify air as shown by Yamanaka.
Thus, Claim 30 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Park (‘389), Wang (‘216), and Yamanaka (‘422).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-10, 21-30, and 32 have been considered but are moot because the new ground of rejection does not rely on old combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: CN204219436.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799